Citation Nr: 1730399	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  04-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for trochanteric bursitis of the bilateral hips, to include as secondary to service-connected disabilities. 

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 4, 2015.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2012 rating decisions by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). The appeal was most recently remanded in June 2015 for additional development.  

Following the development directed in the Board remand, the RO granted TDIU, effective September 4, 2015, in a September 2015 rating decision.  The RO also determined that basic eligibility to Dependents' Educational Assistance (DEA) is established from September 4, 2015.  The Veteran perfected an appeal as to the effective date of those awards. 

The Board notes, however, that the Veteran's claim for TDIU is part of the claims for increased rating that are still before the Board and have been pending since prior to September 4, 2015.  As such, entitlement to TDIU prior to September 4, 2015 is still before the Board.  The issue on appeal does not include the question of entitlement to an earlier effective date for TDIU.  As eligibility for DEA benefits is associated with the TDIU claim, there is no issue of earlier effective date for that claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c)(2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hip disability and for a TDIU prior to September 4, 2015, are in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout out the pendency of the appeal, the Veteran's peripheral neuropathy of the right and left upper extremities has been mild in severity.  

2.  Throughout out the pendency of the appeal, the Veteran's peripheral neuropathy of the right and left lower extremities has been moderately severe.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8512, 8712, 8513, 8713 (2016).

2.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8512, 8712, 8513, 8713 (2016).

3.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8520, 8720 (2016).

4.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8520, 8720 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that on remand VA treatment records were associated with the claims file beginning in January 2010.  The Board finds that there has been substantial compliance with the previous remand, as the records obtained span the length of the appeal period.  The Board finds that the claim can be accurately adjudicated without prejudice to the Veteran at this time. There is no indication that available pertinent and/or material treatment records are missing from the record.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

The Veteran's lower extremities are rated as 40 percent disabling under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Veteran's upper extremities have been rated under DCs 8513 and 8512, which pertain to paralysis of the lower radicular group of the upper extremities, and all radicular groups of the upper extremities.  DC 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  DC 8512 provides the rating criteria for paralysis of the lower radicular group.  Complete paralysis of the lower radicular nerve, which is rated as 70 percent disabling for the dominant arm and as 60 percent for the minor arm, contemplates all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers, paralyzed.  Disability ratings of 20 percent, 40 percent and 50 percent for the major arm, and of 20, 30, and 40 percent for the minor arm, are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8512, 8513.

The evidence of record reflects that on June 2011 VA examination, the Veteran reported symptoms to include legs going numb at different times during the day from the knees to the ankles.  The numb feeling was constant, but had different severity levels.  His right lower leg had no loss of strength, but his left leg showed weakness with picking up the foot.  Physical examination showed 2+ reflexes in the lower extremities, and normal muscle strength in the lower extremities.  A July 2011 private treatment record reflects a finding of moderately severe polyneuropathy of the lower extremities.  

On October 2011 VA examination, the Veteran reported numbness and tingling in all extremities.  Muscle strength testing showed 4/5 strength in the upper and lower extremities.  There was no muscle atrophy.  Reflexes were normal in the upper extremities, but for the lower arm/hand area where they were absent, and reflexes were lessened or absent in the lower extremities.  Sensory examination was decreased, but not absent, in all extremities.  The examiner additionally noted that the Veteran's reported sensory findings were out of proportion to the findings on nerve conduction studies.  The Veteran reported that he was not able to sense touch, sharp, vibration, or proprioception in the feet, or sharp sensation in the arms.  However, the NCV studies showed mild to moderate peripheral neuropathy in the lower extremities and mild neuropathy in the upper extremities.  The examiner noted that it could not be stated with any accuracy whether the Veteran had any foot drop or other motor abnormalities in either lower extremity.  

On September 2015 VA examination, the Veteran described symptoms of mild pain in the lower extremities, with moderate numbness and severe paresthesias.  He described symptoms of mild paresthesias and numbness in the upper extremities.  Physical examination showed 4/5 to 5/5 muscle strength in the upper and lower extremities.  There was no atrophy.  Reflexes were normal in the upper extremities, to include at the brachioradialis regions, and were absent in the lower extremities.  Sensory examination was normal to decreased, but not absent, in the upper extremities.  Sensation was normal in the lower extremities but was absent at the lower leg and foot.  EMG testing was interpreted to confirm mild peripheral neuropathy in the upper extremities and moderate peripheral neuropathy in the lower extremities.

The VA treatment records dated during the appeal period do not demonstrate symptoms more severe than those shown on the above VA examinations.

Based upon the above evidence, the Board finds that increased ratings for the upper and lower extremities are not warranted.  

With regard to the lower extremities, the Veteran is already in receipt of 40 percent ratings that contemplate moderately severe peripheral neuropathy.  The Veteran's lower extremity peripheral neuropathy has been characterized as either moderately severe or as moderate throughout the appeal period based upon nerve conduction studies and physical examination.  The physical findings show that the Veteran suffers from loss of reflexes in the lower extremities as well as numbness and tingling.  The Boards note that, according to the 2011 VA examiner's assessment, the degree of sensory loss reported on physical examination conflicted with the findings on diagnostic testing.  The objective medical findings were not indicative of such a severe disability, calling into question the Veteran's credibility as to the symptoms reported.  Additionally, muscle atrophy has not been shown, as is necessary for the higher 60 percent rating.

With regard to the upper extremities, throughout the appeal period, the Veteran has been assessed to suffer from mild peripheral neuropathy of the upper extremities, both by his private physician and on multiple VA examinations.  While it appears that he had a loss of reflex at the brachioradialis region in 2011, such was not demonstrated on 2015 VA examination, or in other VA or private treatment records dated during the appeal period.  Thus, the Board does not consider such finding to be demonstrative of a more severe disability, especially when considering the assessment that the associated diagnostic testing showed upper extremity radiculopathy that was mild in degree.

The Board further finds that the treatment records dated one year prior to the date of claim, August 25, 2011, do not reflect a worsening of the Veteran's peripheral neuropathy.  The increased 40 percent ratings for the right and left lower extremities was based upon a private treatment record dated July 14, 2011.  In the year prior to that date, evidence to support a claim for increased rating for lower extremity neuropathy was not shown.


ORDER

A rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

A new VA examination and opinion is necessary with regard to the Veteran's claim for service connection for a bilateral hip disability.  The Veteran contends that his hip disability, diagnosed as hip bursitis with degenerative changes, was caused or aggravated by his service or by his service-connected peripheral neuropathy.  In 2011 and 2013, VA opinions were obtained with regard to the Veteran's claim that his peripheral neuropathy caused or aggravated his hip disabilities.  However, the Veteran has also contended that sleeping in the cot assigned in service in cold temperatures hurt his hips and that he has suffered from increased hip pain ever since service.  Although the service treatment records do not demonstrate a hip disability or injury, the Veteran is in receipt of service connection for cold injuries to his extremities and thus such cold exposure has been conceded.  A VA opinion is necessary to determine whether his circumstances of service caused or contributed to his current hip disabilities.

At this time, the Veteran's vocational rehabilitation folder is not associated with the record.  The Veteran has reported that he was unable to complete his vocational rehabilitation training in around 2006 due to a motor vehicle accident.  Other records suggest that he was having learning difficulties in the program.  In order to accurately assess the Veteran's claim for a TDIU, the vocational rehabilitation folder must be associated with the record.  In that regard, in light of the remand, the Board finds that a VA retrospective opinion would be pertinent in order to clarify the functional impact of the Veteran's service-connected disabilities on his employability prior to September 4, 2015. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation folder with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's bilateral hip disability.  The examiner should review the record and provide a rationale for the opinion reached.  The examiner should answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability was caused or aggravated by his service, to include sleeping on his cot and being exposed to very cold temperatures?

3.  Then, forward the Veteran's claims file to an appropriate examiner to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period from July 2004 to September 2015.  An in-person examination is only required if deemed necessary by the examiner. 

Based on a review of the claims file, the examiner must, for the period from July 2004 to September 2015, provide a functional assessment of the Veteran's service-connected disabilities (peripheral neuropathy of the bilateral upper and lower extremities, migraine and cervicogenic headaches, and a cervical spine disability) and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  The examiner should take into consideration the findings of the June 2011, December 2013, and September 2015 VA examiners' when providing the requested opinion.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


